no adequate legal remedy. See In re A.B., 128 Nev.         „ 291 P.3d 122,
                126 (2012) (recognizing that an extraordinary writ petition was an
                appropriate vehicle to challenge an order that dismissed a petition
                alleging abuse and neglect). It is petitioner's burden to demonstrate that
                our extraordinary intervention is warranted.       Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                                 We have considered the petition and the answer thereto, and
                we conclude that our intervention by way of extraordinary relief is not
                warranted. Although the abuse and neglect petition was not filed within
                ten days after the protective custody hearing, the hearing master found
                good cause for the delay. See NRS 432B.490(1)(b). 1 The master's findings
                and recommendation were affirmed by the district court. Accordingly, we
                deny the petition. See Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                677, 818 P.2d 849, 851 (1991) (stating that the issuance of an
                extraordinary writ is purely discretionary with this court).
                                 It is so ORDERED. 2




                                             Hardesty


                PC0.4.0WOL.,
                Parraguirre
                                              , J.
                                                              Cherry


                     'We take judicial notice that NRS 432B.490 as substantively
                amended on May 24, 2013. See A.B. 174, 77th Leg. (Nev. 2013).

                        2 In   light of this order, we deny as moot petitioner's request for a
                stay.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Special Public Defender
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A

                                        M=IKI